DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on August 12, 2021 has been entered. Claims 1-10 and 12-14 are pending in this application.

Allowable Subject Matter
Claims 1-10 and 12-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art to Moutsokapas [US 20050192702 A1] teaches an automatic method for increasing the throughput of a container reloading point or a container storage space and for reducing the loading and unloading time for a container transport vehicle. According to said method, after the identification of a container transport vehicle, the loading platform of the transport vehicle that has been parked in the parking area of the container storage space is measured. The position co-ordinates of the loading platform are determined by a data processing system. The container to be loaded is then automatically positioned by means of a crane, using the position co-ordinates of the loading platform. To align the container exactly in relation to the loading platform, the latter is measured again and any deviation in relation to the position of the container thus obtained is used for said exact alignment. The container is deposited on 
	However, with regard to claim 1, the prior art of record does not anticipate nor render obvious to one skilled in the art a method as claimed, more specifically, the method comprising steps of monitoring a container transfer device while lowering a container onto a transport platform, comprising automatically: monitoring by fixedly mounted optical detection equipment a measurement zone defined by one or more beams; automatically detecting by the same optical detection equipment: a position of the at least two locking pins; and a position of the container at the measurement zone (mc1+mc2+mc3+mc4); the method further comprising: automatically determining, based on {&¢ detected position of the at least two locking pins and based on the detected position of the container, a relative position of pin holes of the container and the at least two locking pins of the transport platform, in combination with the other elements required by claim 1.
	With regard to claim 5, the prior art of record does not anticipate nor render obvious to one skilled in the art a method for monitoring a transfer device on lifting a container away from the transport platform as claimed, more specifically the method comprising a step of automatically verifying using the optical detection equipment that said at least two locking pins in question become visible underneath the container as an indication that the at least two locking pins of the transport platform, which correspond to the pin holes of the container, do detach from the pin holes of the container, in combination with the other elements required by claim 5.
	Claims ## are allowable by virtue of their dependency.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882